Title: To Benjamin Franklin from “A Merchant in Philadelphia” [Charles Thomson], 19 June 1765
From: Thomson, Charles
To: Franklin, Benjamin


That this letter was addressed to Franklin and that he was responsible for its printing in London seem virtually certain: the surviving leaf of the manuscript is found among his papers, and two editorial emendations, now almost indecipherable, appear to be in his hand. Identification of the writer is less definite, but he was probably Charles Thomson. The handwriting of the seriously defaced leaf of the manuscript (two pages), while not beyond question Thomson’s, resembles his much more closely than it does that of any other of Franklin’s Philadelphia correspondents of this period. The style and substance of the letter are compatible with this suggestion of Thomson’s authorship.
The entire letter is reprinted as it appeared in the London Chronicle, with the beginning and end of the surviving manuscript portion indicated here in notes. Two passages in the manuscript were carefully struck out and do not appear in the printed text; these are supplied in notes and the emendations are indicated.
 

A Letter from a Merchant in Philadelphia, to his Correspondent in London, dated June 19.
Dear Sir,
The Act of Parliament, imposing a Stamp duty on the American Colonies, is just published among us, and occasions very great uneasiness. It is not the bearing a part in the general defence, that gives the alarm; that the Colonies have done, and are ready, when occasion requires, to do again; but the being deprived of those rights, those distinguishing and invaluable rights of Britons, of being governed by laws of their own making; and, at the same time, the being subjected to arbitrary unconstitutional courts; these are what they cannot easily acquiesce in.
The argument, that the Colonies are virtually represented in Parliament, is rather an insult on our reason, than convincing our judgment; nor of greater weight are the inferences drawn, that because the copyholders and some large trading towns in England send no representatives to Parliament, and yet are bound by the laws of Parliament, therefore the Colonies ought to submit. The unequal representation in Great Britain has long been complained of as a grievance, and therefore ought not to be used as an argument against our liberty. We are not copyholders nor crown tenants, but freeholders, yet have we no right to a voice in the choice of those who claim the power to make laws for us. But even to this might we submit, were we not taught, and forced by severe partial laws, to consider ourselves distinct from the inhabitants of Great Britain. We are crampt in our trade by plantation bonds, restrained in our manufactures by cruel and partial edicts; and while labouring under a load of debt, incurred by our generous efforts in conjunction with the British forces for the enlargement of the British empire, now loaded with a new tax, and that enforced by ways subversive of English liberty.
Heretofore we have been used to speak of England as our mother country, children have been taught by their parents to revere and love its constitution, and to risque every thing in defence and support of it; the restrictions from time to time imposed, were submitted to and born, while we solaced ourselves with the thoughts of enjoying the most substantial rights of English freemen. But when those impositions are urged as arguments for laying on us still greater, when burdens are multiplied, and decrees passed, which hardly leave us the colour of freedom, we cannot be silent.

That the Colonies have borne a great deal before they complained, must be allowed, when we consider the several restrictions laid upon them. No one Colony can supply another with wool, or any woollen goods manufactured in it. The number of hatters must be restrained, so that they cannot work up the furs they take at their doors; nay a hat, though manufactured in England, cannot be sent for sale out of the Province, much less shipped to any foreign market. The iron we dig from our mountains, we have just the liberty to make into bars, but farther we must not go: we must neither slit it nor plate it, nor must we convert it to steel, though ’tis a truth well known, that we cannot have steel from England fit for use. Nay, though England admits of steel being imported from Germany, she will not suffer it to be made in her Colonies. Nor is our trade by sea less cramped. No longer can we be admitted to supply Lisbon, or any Spanish port with our lumber; or Ireland with our lumber and iron.
   This latter grievance was remedied last Session.
 We are shut out from the benefit of being carriers for neutral ports, because before our vessels are allowed to leave the port, bonds must be given, that any thing taken aboard must be carried immediately to some English port, and there certain duties paid. Nay, to such extravagant lengths are some things carried, it is not sufficient to pay the duties here when the goods arrive; in some instances (as in the case of wines imported from Lisbon) we are obliged to carry the goods to England, there unload them, and then reship them to America; as if it were not enough to levy a tax, without doing it in the most expensive manner. I dare venture to say, the charge of sending the vessel to England is as much to the owner, as the duty paid for the wine, and this without any benefit to England. And, as if all that went before was only an earnest of what was to come, an Edict is soon to take place, ruinous to some individuals, and destructive of the liberty of all. The paper mills, nursed with care and brought to so great perfection in this province, must now fall; at the same time the business and trade of the Printers is ruined: and, to convince us we are no longer freemen, all offences against these Acts of Parliament (except felonies) are now determinable by an arbitrary court of Admiralty. We are not surprised, that after this, a bill should be brought in to quarter soldiers on private houses, at the discretion of the officers: the same policy dictated both, and I am apprehensive the one will not go down without the other, and neither, I am afraid, without causing some convulsions.
We are really in a distressed situation at present; our debts multiplying, and no way to pay them. Our paper currency will soon be gone, and in a short time all the hard money on the Continent will not suffice to pay the taxes laid upon us. Bankruptcies are daily following bankruptcies. Suits are multiplying to an immense degree. Numberless plantations exposed to sale, and few or no buyers. You know the state to which Boston was reduced upon calling in their paper currency. And then they had no load of debt, no heavy taxes to struggle with. What must it be then where all these unite? In Virginia, I am informed, a great part of the moveable property (especially in the back counties) is under execution to pay the taxes already laid by their own laws, how then will it be when the Stamps take place?
Our frontiers are still in confusion, the Virginians have joined our people, and both seemed determined to admit no intercourse with the Indians—The people of Augusta fell upon a party of ten Cherokees who were coming down to the Governor, and killed eight of them, the other two fled, and in their way home butchered a family. So that a foundation is laid for another war. The road to Pittsburg is beset by parties of our people, who declare their resolutions not to suffer any goods to go up to the Indians. I informed you before of their having seized and destroyed a quantity of goods belonging to Baynton Wharton &c. and some of the persons concerned being taken up and carried to fort Loudon, of the country people surrounding the fort and demanding the prisoners, and of the officers surrendering them upon their giving bail to appear at the next court—At the court they accordingly appeared, but the grand Jury, who were all summoned out of Conegogigne, found no bill against them, and of consequence they were dismissed. Since that time one Speer, a sutler, having provided sundry necessaries for the officers at Pittsburg and the intermediate posts, wrote to the Commanding officer, who sent him a serjeant and 12 men as an escort. In confidence of this guard, he takes sundry goods to trade with the Indians, and arrives safe at fort Loudon. The pack-horse drivers (there not being room in the fort) went to lodge at a farmhouse about two miles from the fort; there the people, who had dodged them all the way, surround the house, seize the drivers, tye them up and whip them, and kill some of the horses. Some who escape fly to the fort, the serjeant and his party issue out to the others relief; by this time the countrymen have disappeared. The soldiers seize the farmer, carry him with them to the fort; on their way they are intercepted by a party of countrymen, some shot are exchanged, and one of the countrymen dangerously wounded. Since that, there is a report that the goods were, after leaving Fort Loudon, intercepted or carried off. Such is the present state of our affairs, and where they will end God only knows.
Those who before would have heartily joined to have composed the confusions on the frontiers now dissatisfied with the measures pursued in Great Britain, look on them with less concern.
But I have already tired you, and possibly disobliged you with the freedom of this; should that be the case, impute it to my zeal for liberty, and dread of the dangers which seem to threaten us; for this I hope you will never admit a doubt, that no one can esteem or regard you more than, &c.
